Citation Nr: 1431249	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-05 510	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected death pension benefits.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  He died in December 1994, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim for VA nonservice-connected death pension benefits on the basis that her income exceeded the maximum annual death pension limit set by law.  The file was subsequently transferred to the New York, New York RO, which is currently handling the appeal.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in June 2014 received written notification from the appellant expressing her intent to withdraw her appeal seeking VA nonservice-connected death pension benefits; there is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

Regarding the claim of VA nonservice-connected death pension benefits, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim discussion of the impact of the VCAA is not necessary in light of the appellant's expression of intent to withdraw her appeal in the matter.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In a statement received by the Board in June 2014, the appellant indicated that it was her intent to withdraw her appeal seeking VA nonservice-connected death pension benefits.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed. 


ORDER

The appeal seeking VA nonservice-connected death pension benefits is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


